UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-52852 BIOFUELS POWER CORPORATION (Exact name of registrant as specified in its charter) TEXAS 56-2471691 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 20550 Townsen Blvd., Suite 250 Humble, Texas (zip code) (Address of principal executive offices) Registrant’s telephone number, including area code (281) 364-9500 Securities Registered pursuant to Section 12(g) of the Act Common Stock, par value $0.001 per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Title of Class Outstanding at August 22, 2011 Common Stock, $0.001 Par Value 31,442,760 Shares EXPLANATORY NOTE "The amended Form 10Q is being filed to comply with XBRL requirement and to correct the Statement of Cash Flows for the six months ended June 30, 2011 for the comparative June 30, 2010 data, and to correct the date on the Statement of Stockholders' Equity." TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE ITEM 1 Financial Statements Balance Sheets as of June 30, 2011 and December 31, 2010 F-1 Unaudited Consolidated Condensed Statements of Operations F-2 for the six months ended June 30, 2011 and 2010 Unaudited Consolidated Condensed Statements of Cash Flow F-3 for the six months ended June 30, 2011 and 2010 Unaudited Consolidated Statement of Stockholders' Equity F-4 for the six months ended June 30, 2011 Notes to Unaudited Consolidated Condensed Financial Statements F-5 - F-10 ITEM 2 Managements’ Discussion and Analysis of Financial Condition and Plan of Operation 3 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 4 ITEM 4 Controls and Procedures 4 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 5 ITEM 1A Risk Factors 5 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 5 ITEM 3 Defaults Upon Senior Securities 5 ITEM 4 Submission of Matters to a Vote of Security Holders 5 ITEM 5 Other Information 5 ITEM 6 Exhibits 6 SIGNATURES 7 BIOFUELS POWER CORPORATION CONSOLIDATED BALANCE SHEET June 30, 2011 and December 31, 2010 June 30 December 31, ASSETS Unaudited Audited Current Assets Cash and cash equivalents $ $ Accounts receivable - - Prepaid expenses - - Total Current Assets Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts payable Deposits Notes payable, unsecured Notes payable, secured Interest payable Total Current Liabilities Long Term Debt Notes payable, unsecured Total Liabilities Stockholders' Equity Common stock, $001 par value, 50,000,000 shares authorized; 31,442,760 and 31,442,760 shares issued and outstanding, respectively Additional paid in capital Minority interest Accumulated deficit ) ) Total Stockholders Equity ) ) $ $ See accompanying notes to consolidated financial statements F-1 BIOFUELS POWER CORPORATION UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS For the six months ended June 30, 2011 and 2010 Six Months Ended June 30, Revenue Sales $
